Citation Nr: 1524618	
Decision Date: 06/09/15    Archive Date: 06/19/15

DOCKET NO.  01-04 537A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Manila, the Republic of the Philippines


THE ISSUE

Basic eligibility for entitlement to VA benefits.


REPRESENTATION

Appellant represented by:	Deanne L. Bonner, Attorney


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel

INTRODUCTION

Historically, in April 1998, the Board of Veterans' Appeals (Board) denied a claim for VA benefits on the basis that the appellant did not have any period of recognized military service for VA benefits purposes. 

This appeal to the Board of Veterans' Appeals (Board) arose from an October 2000 decision in which the Manila RO (hereinafter agency of original jurisdiction (AOJ)) denied the appellant's request to reopen the matter of his basic eligibility for entitlement to VA benefits. 

The appellant filed a notice of disagreement (NOD) with the October 2000 AOJ decision in February 2001, and the AOJ issued a statement of the case (SOC) in March 2001.  The appellant filed a substantive appeal (via a VA Form 9, Appeal to Board of Veterans' Appeals) in May 2001. 

In September 2001, the appellant testified during a hearing before a Decision Review Officer (DRO) personnel: a transcript of that hearing is of record.  In January 2002, the AOJ issued a supplemental SOC (SSOC) reflecting its continued denial of the petition to reopen. 

In July 2002, the appellant testified during a Board hearing before the undersigned Veterans Law Judge (VLJ), at the RO in Chicago, Illinois; a transcript of that hearing is also of record. 

In September 2003 and in April 2006, the Board remanded the petition to reopen the previously denied claim to the AOJ, via the Appeals Management Center (AMC) in Washington, DC (a component of the AOJ).  Subsequent to each remand, the AOJ continued to deny the request to reopen (as reflected in December 2005, January 2006, and February 2009 SSOCs), and returned this matter to the Board for further appellate consideration. 

In April 2009, the Board issued a decision denying the appellant's petition to reopen his claim of basic eligibility for entitlement to VA benefits.  In April 2010, a Deputy Vice Chairman of the Board denied the appellant's motion for reconsideration of the April 2009 Board decision.

On June 25, 2010, the appellant appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  By Memorandum Decision dated May 23, 2012, the Court set aside the Board's April 2009 decision and remanded the claim for further development and readjudication.

In June 2012, VA received a properly executed VA Form 21-22a (Appointment of Individual as Claimant's Representative) which granted a power of attorney on behalf of Attorney Bonner.  This form revokes a previous power of attorney granted to the Disabled American Veterans.

In March 2013, the Board reopened the appellant's claim of basic eligibility for entitlement to VA benefits, and remanded the reopened claim to the AOJ for further development and readjudication.

Following completion of additional development, the AOJ denied the claim on the merits (as reflected in a September 2013 SSOC), and returned this matter to the Board for further appellate consideration.

In January 2014, the Board issued a decision denying the appellant's claim of basic eligibility for entitlement to VA benefits.  The appellant appealed this decision to the Court.  By Memorandum Decision dated October 22, 2014, the Court set aside the Board's January 2014 decision and remanded the claim for further development and readjudication.

The Board notes that in addition to the paper claims file, there are paperless, electronic Virtual VA and Veterans Benefits Management System (VBMS) files associated with the appellant.  In pertinent part, the litigation materials pertaining to the most recent Court proceedings, including the October 22, 2014 Memorandum Decision, is located in VBMS.  A review of the Virtual VA electronic records does not reflect any additional, pertinent evidence which is not currently associated with the paper claims file.

As a final preliminary matter, the Board observes that the appellant has appealed to the Board the denial of a claim of entitlement to one-time payment from the Filipino Veterans Equity Compensation Fund.  This claim was addressed under a separate docket number in a Board remand dated in June 2012.  The record also reflects that the appellant's request for a Board hearing at the RO is still pending.  That issue, therefore, is not currently before the undersigned at this time.

For reasons expressed below, the claim on appeal is being remanded to the AOJ.  VA will notify the appellant when further action, on his part, is required.  


REMAND

In light of a precedential Court decision issued after the Board's January 2014 decision which potentially affects the disposition of this appeal, as noted in the Court's Memorandum Decision, further AOJ action on the claim on appeal is warranted.

The appellant seeks to establish his entitlement to VA benefits based upon his Philippine guerilla service during World War II.  VA benefits are available for certain types of Philippine service, under specific circumstances.  See 38 C.F.R. §§ 3.40, 3.41.  The following certifications by the service departments will be accepted as establishing guerrilla service: (i) recognized guerrilla service; or (ii) unrecognized guerrilla service under a recognized commissioned officer only if the person was a former member of the United States Armed Forces (including the Philippine Scouts) or the Commonwealth Army.  38 C.F.R. § 3.40(d)(2).

For the purpose of establishing entitlement to benefits, VA may accept evidence of service submitted by a claimant, such as a DD Form 214 (Certificate of Release or Discharge from Active Duty), or original Certificate of Discharge, without verification from the appropriate service department if the evidence meets the following conditions: (1) the evidence is a document issued by the service department and, (2) the document contains needed information as to length, time, and character of service, and (3) in the opinion of the Department of Veterans Affairs, the document is genuine and the information contained in it is accurate.  38 C.F.R. § 3.203(a).  In addition, 38 C.F.R. § 3.203(c) provides in pertinent part that "[w]hen a claimant does not submit evidence of service or the evidence submitted does not meet the requirements of paragraph (a) of this section, the VA shall request verification of service from the service department." 

VA is prohibited from finding, on any basis other than a service department document, which VA believes to be authentic and accurate, or service department verification, that a particular individual served in the U.S. Armed Forces.  Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).  In addition, service department findings are binding on the VA for purposes of establishing service in the U.S. Armed Forces.  Id.; see also Dacoron v. Brown, 4 Vet. App. 115, 120 (1993). 

A person seeking VA benefits must first establish by a preponderance of the evidence that the service member upon whose service such benefits are predicated has attained the status of veteran.  D'Amico v. West, 12 Vet. App. 264 (1999) rev'd on other grounds, 209 F.3d 1322 (2000); Holmes v. Brown, 10 Vet. App. 38, 40 (1997).

At the time of the January 2014 decision, VA had attempted to verify the appellant's claimed active duty service with the National Personnel Records Center (NPRC) based upon review of all potentially relevant documents.  See Capellan v. Peake, 539 F.3d 1373, 1381-82 (Fed Cir. 2008).  In particular, the NPRC was requested to verify the appellant's claimed active duty service based upon review of the following documents:

* a 1946 Affidavit for Philippine Army (PA) Personnel reporting the appellant's service as a "Civilian guerilla" during World War II (received in February 1989);
* a September 7, 1987, Certification from the General Headquarters of the Armed Forces of the Philippines listing the appellant under service number [redacted] Infantry (inactive) with guerilla military service with "H" Co., 2nd Bn, 31st Inf. BMD (F-23) from September 30, 1943 to April 29, 1946, and also noting the appellant was not carried on the Approved Revised Reconstructed Guerilla Roster of 1948 but had been paid arrears (received in February 1989);
* an April 27, 1946, Processing and Identification Slip from the PA 4th Replacement Battalion Headquarters (received in February 1989);
* an April 29, 1946, PA Certificate of Relief from Active Duty Discharge reflecting a civilian guerilla discharge (received in February 1989);
* a March 7, 1947, Official Certification by an Assistant Adjutant General reflecting that the appellant was carried on the approved guerilla roster of the 31st and 32nd Bulacan Military District FCLGA as a private (received in February 1989);
* an April 30, 1946, Certificate from a Commanding Officer reflecting that the appellant was an active member of Bulacan Military District and fully included in the Official Roster of Troops approved by AFPAC (received in February 1989);
* a 1946 Clearance Slip from the PA 4th Replacement Battalion Headquarters (received in December 1991);
* an April 1946, Oath and Certification of Enlistment with examination report (received in December 1991);
* a February 1945, PA Personal Record (received in December 1991);
* an April 29, 1946, oath certification with emergency contact notice information (received in December 1991);
* an April 1946, Affidavit for PA Personnel in handwriting reflecting a civilian guerilla status (received in December 1991);
* an April 1946, Affidavit for PA Personnel in typeset reflecting a civilian guerilla status (received in December 1991);
* a February 1947, Official Certification issued by PA Headquarters at Camp Murphy, Quezon City (received in October 1995);
* a March 1947, Affidavit from a Commanding Officer Lieutenant Colonel of the PA Infantry (received in October 1995);
* a summary of service submitted by the appellant in October 1995;
* a summary of service submitted by the appellant in January 1988;
* a newspaper article entitled Fighting to Become a Citizen (received in January 1988);
* a September 21, 1985, letter from the U.S. Army Reserve Component, Personnel Services Directorate (received in January 1988);
* a summary of service submitted by the appellant on January 22, 1999;
* a copy of the appellant's September 1997 RO hearing transcript with corrections (received in August 1999);
* an April 12, 1983, certification from the Philippine Veterans Affairs Office (received in August 2000);
* a statement by the appellant received in February 2001;
* transcript of appellant's hearing before the Board in July 2002;
* an article entitled Pinoy WW II Vets Without Records Can Get US Citizenship (received in August 2005);
* a September 1994, letter from the appellant to the U.S. Army Finance Center (received in August 2005);
* a Certificate of Eligibility from The American Legion (received in January 2006);
* an affidavit from E.P.R. dated January 2006 (received in March 2006);
* a statement by the appellant dated February 26, 2006 (received in March 2006);
* an affidavit from P.O.D., dated March 2006 (received in March 2006);
* an affidavit from M.B.F., dated March 2006 (received in March 2006);
* an article from Philippine News with handwritten comments (received in December 2010);
* a picture of the appellant in military uniform (received in December 2010); and
* a statement by the appellant (VA Form 9) received in December 2010.

In September 2013, the NPRC confirmed its prior certifications that the appellant had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the United States Armed Forces.  

However, after the NPRC certification and the Board's January 2014 decision, the Court held that obtaining a verification of service from the NPRC does not comply with the provisions of 38 C.F.R. § 3.203(c) which states that VA "shall" request verification of service "from the service department."  Tagupa v. Shinseki, 27 Vet. App. 95, 100-01 (2014).  In this respect, the Court determined that a 1998 Memorandum of Agreement (MOA) between the Department of the Army and the National Archives Records Administration (NARA), wherein the Department of the Army assigned to NARA the responsibility of "providing reference service on the collection of Philippine Army files and archival holdings," did not satisfactorily establish that the Army had delegated its authority to make service department determinations to NARA.

Thus, as a result of the decision in Tagupa, the Board must remand this case for certification of service to be provided by the Department of the Army.  As noted in the prior remand in March 2013, the Capellan decision does not specify which documents must be sent to the service department, but does refer to the broad term "all relevant evidence."  Capellan, 539 F.3d at 1382.  As such, the Board will request the AOJ to provide copies of all potentially relevant documents to the service department for review.  Notably, the paper claims file before the Board consists of two very large claims files and an additional small claims file.  To assist the AOJ, the Board has identified the documents which must be sent to the Department of the Army by their content as well as the date received by VA.

Prior to seeking service department verification, to ensure that all due process requirements are met, the AOJ should give the appellant an opportunity to provide additional information and/or evidence pertinent to the claim on appeal.  The AOJ's letter to the appellant should explain that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2014); but see also 38 U.S.C.A. § 5103(b)(3) (clarifying  that VA may make a decision on a claim before the expiration of the one-year notice period).

Thereafter, the AOJ should attempt to obtain any additional evidence for which the appellant provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2014).

The action identified herein is consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim on the merits.

Accordingly, this matter is hereby REMANDED for the following action:

1.  Furnish to the appellant and his attorney a letter requesting that the appellant provide information and, if necessary, authorization, to enable it to obtain any additional evidence pertinent to the claim remaining on appeal that is not currently of record.  Specifically request that the appellant submit any other evidence and/or information which is pertinent to verifying his claimed qualifying service.

Clearly explain to the appellant that he has a full one-year period to respond (although VA may decide the claims within the one-year period).

2.  If the appellant responds, obtain all identified evidence,  following the procedures set forth in 38 C.F.R. § 3.159 (2012).  All records and responses received should be associated with the claims file.  If any records sought are not obtained, notify the appellant and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

3.  Thereafter, contact the Department of the Army and make a new request for verification of the appellant's claimed active duty service by providing copies of the following materials: 

* a 1946 Affidavit for Philippine Army (PA) Personnel reporting the appellant's service as a "Civilian guerilla" during World War II (received in February 1989);
* a September 7, 1987, Certification from the General Headquarters of the Armed Forces of the Philippines listing the appellant under service number [redacted] Infantry (inactive) with guerilla military service with "H" Co., 2nd Bn, 31st Inf. BMD (F-23) from September 30, 1943 to April 29, 1946, and also noting the appellant was not carried on the Approved Revised Reconstructed Guerilla Roster of 1948 but had been paid arrears (received in February 1989);
* an April 27, 1946, Processing and Identification Slip from the PA 4th Replacement Battalion Headquarters (received in February 1989);
* an April 29, 1946, PA Certificate of Relief from Active Duty Discharge reflecting a civilian guerilla discharge (received in February 1989);
* a March 7, 1947, Official Certification by an Assistant Adjutant General reflecting that the appellant was carried on the approved guerilla roster of the 31st and 32nd Bulacan Military District FCLGA as a private (received in February 1989);
* an April 30, 1946, Certificate from a Commanding Officer reflecting that the appellant was an active member of Bulacan Military District and fully included in the Official Roster of Troops approved by AFPAC (received in February 1989);
* a 1946 Clearance Slip from the PA 4th Replacement Battalion Headquarters (received in December 1991);
* an April 1946, Oath and Certification of Enlistment with examination report (received in December 1991);
* a February 1945, PA Personal Record (received in December 1991);
* an April 29, 1946, oath certification with emergency contact notice information (received in December 1991);
* an April 1946, Affidavit for PA Personnel in handwriting reflecting a civilian guerilla status (received in December 1991);
* an April 1946, Affidavit for PA Personnel in typeset reflecting a civilian guerilla status (received in December 1991);
* a February 1947, Official Certification issued by PA Headquarters at Camp Murphy, Quezon City (received in October 1995);
* a March 1947, Affidavit from a Commanding Officer Lieutenant Colonel of the PA Infantry (received in October 1995);
* a summary of service submitted by the appellant in October 1995;
* a summary of service submitted by the appellant in January 1988;
* a newspaper article entitled Fighting to Become a Citizen (received in January 1988);
* a September 21, 1985, letter from the U.S. Army Reserve Component, Personnel Services Directorate (received in January 1988);
* a summary of service submitted by the appellant on January 22, 1999;
* a copy of the appellant's September 1997 RO hearing transcript with corrections (received in August 1999);
* an April 12, 1983, certification from the Philippine Veterans Affairs Office (received in August 2000);
* a statement by the appellant received in February 2001;
* transcript of appellant's hearing before the Board in July 2002;
* an article entitled Pinoy WW II Vets Without Records Can Get US Citizenship (received in August 2005);
* a September 1994, letter from the appellant to the U.S. Army Finance Center (received in August 2005);
* a Certificate of Eligibility from The American Legion (received in January 2006);
* an affidavit from E.P.R. dated January 2006 (received in March 2006);
* a statement by the appellant dated February 26, 2006 (received in March 2006);
* an affidavit from P.O.D., dated March 2006 (received in March 2006);
* an affidavit from M.B.F., dated March 2006 (received in March 2006);
* an article from Philippine News with handwritten comments (received in December 2010);
* a picture of the appellant in military uniform (received in December 2010); and
* a statement by the appellant (VA Form 9) received in December 2010.

4.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).

5.  After completing the requested action, and any additional notification and/or development deemed warranted, adjudicate the matter on appeal in light of all pertinent evidence (to include all that added to the claims file since the last adjudication and legal authority.

6.  If the benefit sought on appeal remains denied, furnish to the appellant and his attorney an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The appellant need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999), 

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  The AOJ is reminded that this appeal has been advanced on the Board's docket.



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2014).




